Citation Nr: 1637573	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO. 09-05 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for interstitial fibrosis (claimed as a lung condition) and, if so, whether the reopened claim should be granted.

3. Entitlement to service connection for pulmonary hypertension, to include as due to asbestos exposure.

4. Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as due to herbicide exposure.

5. Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure.

6. Entitlement to service connection for a heart disability, to include as due to herbicide exposure.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8. Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance (A&A) of another or housebound status, due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Amrit K. Sidhu, Esq.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1965 to January 1969, to include service in Vietnam from approximately December 1966 to January 1968.  He died in September 2012.  The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, and a July 2013 rating decision issued by the St. Paul Pension Management Center in St. Paul, Minnesota. 

By way of background, the RO denied entitlement to service connection for bilateral upper and lower peripheral neuropathy and entitlement to TDIU and SMC A&A in a October 2007 rating decision. The RO then denied service connection for the cause of the Veteran's death, reopening of a claim of service connection for interstitial fibrosis, and service connection for pulmonary hypertension and a heart condition in July 2013. Appeals as to these decisions were properly and separately perfected, and the issues have been combined for the purposes of appellate review.

An October 2011 Board decision denied entitlement to service connection for gastroesophageal reflux disease (GERD) and granted service connection for right ear hearing loss. As the denial was unappealed and the grant constituted a full award of the benefits sought on appeal, those issues are no longer before the Board. AB v. Brown, 6 Vet. App. 35 (1993). 

Upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion. 38 U.S.C.A. § 5121A. In this case, the appellant's October 2012 request for substitution as the claimant in the claims pending at the time of the Veteran's death was acknowledged and granted in September 2015 correspondence. The claims discussed herein have been certified to the Board for adjudication based upon substitution of the appellant as the claimant.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

As part of her October 2014 substantive appeal the appellant requested a hearing before a Veterans Law Judge. The Board remanded the issues on appeal for that hearing in March 2016. In April 2016, the appellant's attorney withdrew that request. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for the cause of the Veteran's death, interstitial fibrosis, bilateral upper and lower extremity peripheral neuropathy, a heart disability, and entitlement to TDIU and SMC A&A are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. A June 2010 rating decision denied service connection for interstitial fibrosis. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2. The evidence associated with the claims file subsequent to the June 2010 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for interstitial fibrosis.


CONCLUSIONS OF LAW

1. The June 2010 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).
2. New and material evidence sufficient to reopen the claim of service connection for interstitial fibrosis has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a jurisdictional matter, when a claim has been previously denied, the Board must address whether new and material evidence has been submitted to reopen the claim and allow for consideration on the merits.  

Here, the RO denied service connection for interstitial fibrosis in June 2010. The Veteran was notified of the decision, but did not appeal or submit new and material evidence during the applicable appellate period. Therefore, the June 2010 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.
The evidence of record in June 2010 consisted of the Veteran's VA and service treatment records, private treatment records, employment history reports from two different employers, VA examination reports, and lay statements. The evidence failed to establish an in-service event, injury or disease or a nexus between the current interstitial fibrosis and active duty service, including herbicide exposure.

Evidence received since the rating decision includes additional VA and private treatment records, VA examination reports, and lay statements from the Veteran, the appellate and their representative. Of particular import are the lay statements asserting that the Veteran's military occupational specialty, specifically his work as an electrician, resulted in asbestos exposure in service.

The evidence provided since the June 2010 decision is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished facts of an in-service event, injury or disease. It is not redundant as asbestos exposure in-service was not raised or addressed in the June 2010 decision, and, when viewed in conjunction with the other evidence of record, raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for interstitial fibrosis is warranted.

ORDER

New and material evidence having been received, the claim for service connection for interstitial fibrosis (claimed as a lung condition), to include as due to herbicide and asbestos exposure, is reopened; the appeal is granted to this extent only.

REMAND

The duty to assist includes obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). Beginning with the lung disabilities, interstitial fibrosis was noted in a February 2010 CT scan and pulmonary hypertension was diagnosed in April 2011. The Veteran was presumed to have had in-service exposure to both asbestos and herbicides based on the nature of his occupational specialty and the period and location of his service. There is an indication that the interstitial fibrosis and pulmonary hypertension are due to asbestos or herbicide exposure, and there is otherwise insufficient evidence to decide the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Although neither disability is presumptively associated with herbicide exposure, this does not preclude establishing service connection on a direct basis. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). As such, the issues must be remanded for a VA medical opinion addressing the etiology of interstitial fibrosis and pulmonary hypertension.

Concerning the upper and lower extremity peripheral neuropathy, the Veteran received a diagnosis of bilateral upper and lower extremity peripheral neuropathy based on EMG testing in March 2007, and the Veteran was presumed to have been exposed to herbicides in service. Private medical opinions from December 2006, January 2008, and April 2008 all state that the bilateral upper and lower extremity peripheral neuropathy is related to the Veteran's herbicide exposure. However, none of these opinions included the underlying reasons in support of their conclusion, rendering them of no probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). 

An additional June 2009 private opinion was also submitted, which stated that the peripheral neuropathy was related to the Veteran's herbicide exposure because exposure to such chemicals can cause peripheral neuropathy. However, the use of the word can renders the opinion speculative in nature and also of no probative value. Id.; See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993). However, these opinions do indicate a potential link between the diagnosed neuropathy and the Veteran's exposure to herbicides. As such, a medical opinion addressing whether the bilateral upper and lower extremity peripheral neuropathy was directly related to herbicide exposure is necessary.
Regarding the claim of service connection for a heart disability, a June 2010 VA examination noted a July 1998 diagnosis of hypertension and continuous medication ever since. The Veteran and his representative asserted that the heart disability was the result of asbestos and herbicide exposure in Vietnam, both of which the Veteran was presumed to have been exposed to. See, e.g., July 2012 Statement in Support of Claim. Again, while this disability is not presumed to be associated with herbicide exposure, that fact does not preclude service connection from being established on a direct basis. Combee, 34 F.3d 1039. As such, the Board must remand for an opinion addressing whether a heart condition, to include hypertension, was causally related to the Veteran's service.

Concerning entitlement to service connection for the cause of the Veteran's death, TDIU and SMC A&A, the Board finds that any determinations with respect to the other service connection claims remanded herein could materially affect a determination concerning any of these three claims. As such, they are inextricably intertwined with the claims being remanded, and must therefore be remanded as well. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from a VA examiner of sufficient expertise to provide an opinion regarding the Veteran's pulmonary fibrosis, interstitial fibrosis and pulmonary hypertension. The electronic claims file must be reviewed, and a note that it was reviewed should be included in the report. After reviewing the claims file, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that pulmonary fibrosis was related to the Veteran's active duty, to include asbestos and herbicide exposure?

b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's interstitial fibrosis was related to his active duty, to include asbestos and herbicide exposure?

c) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's pulmonary hypertension was related to his active duty, to include asbestos and herbicide exposure?

The underlying reasons for all opinions must be provided. If deemed necessary, the examiner should define interstitial lung disease, interstitial fibrosis and pulmonary fibrosis and, to the extent possible, delineate any clinical relationships or differences between the three. 

For the purposes of this opinion, the examiner must assume that the Veteran was exposed to both asbestos and herbicides during his active service. 

Review of the entire file is required; however, attention is invited to a July 2005 VA treatment record noting clear lungs on x-ray (VBMS - labelled Medical Treatment Record: Government Facility - receipt date 06/22/10 - page 3), a February 2010 private treatment record noting interstitial lung disease that "could represent interstitial fibrosis" (VBMS - labelled Medical Treatment Record: Non-Government Facility - receipt date 11/27/15 - page 1), an April 2011 private treatment record noting a diagnosis of pulmonary hypertension (VBMS - labelled Medical Record: Private - receipt date 06/03/11 - page 1), and a May 2014 VA opinion stating that asbestos does not cause pulmonary fibrosis and that instead a diagnosis of asbestosis would be required (VBMS - labelled C&P Exam - receipt date 05/20/14 - page 1).

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed nose and throat disorders, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorders at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Obtain an opinion from a VA examiner of sufficient expertise to provide an opinion regarding the nature and etiology of the Veteran's upper and lower extremity peripheral neuropathy. The electronic claims file must be reviewed, and a note that it was reviewed should be included in the report. After reviewing the claims file, the examiner should answer the following question:
Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral upper and lower extremity peripheral neuropathy was related to his active duty, to include herbicide exposure?

The underlying reasons for all opinions must be provided. For the purposes of this opinion, the examiner must assume that the Veteran was exposed to both asbestos and herbicides during his active service. 

Review of the entire claims file is required; however attention is invited to a December 2006 private opinion stating the neuropathy may be to herbicides (VBMS - labelled Medical Treatment Record: Non-Government Facility - receipt date 01/30/07 - page 1), January 2008 and April 2008 private opinions stating the neuropathy is due to herbicides (VBMS - labelled Medical Treatment Record: Non-Government Facility - receipt date 06/04/08 - pages 1, 2), and a June 2009 private opinion stating the neuropathy is due to herbicides as such chemicals can cause neuropathy (VBMS - labelled Medical Records: Private - receipt date 06/30/15 - pages 1, 2).

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed nose and throat disorders, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorders at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Obtain an opinion from a VA examiner of sufficient expertise to provide an opinion regarding the nature and etiology of the Veteran's claimed heart disability. The electronic claims file must be reviewed, and a note that it was reviewed should be included in the report. After reviewing the claims file, the examiner should answer the following question:

a) Identify all heart conditions for which the Veteran was treated.

b) For all conditions identified, is it at least as likely as not (a fifty percent probability or greater) that any identified heart disability, to include hypertension, was related to the Veteran's active duty, to include in-service herbicide exposure?

The underlying reasons for all opinions must be provided. For the purposes of this opinion, the examiner must assume that the Veteran was exposed to both asbestos and herbicides during his active service.

Review of the entire claims file is required; however, attention is invited to a June 2010 VA examination noting a 1998 diagnosis of hypertension with continuous medication since (VBMS - labelled VA Examination - receipt date 06/03/10 - page 2), a December 2005 abdominal imaging noting an unremarkable series (VBMS - labelled Medical Treatment Record: Non-Government Facility - receipt date 03/23/07 - page 11), and a July 2005 record noting tortuosity and ectasia of the ascending aorta (VBMS - labelled Medical Treatment Record: Government Facility - receipt date 06/22/10 - page 3).

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed nose and throat disorders, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorders at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. After completing all of the development listed in Directives 1 through 3 above, conduct any further development of the cause of death, TDIU and SMC claims deemed necessary, to include obtaining additional medical opinions if necessary.

5. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


